REQUESTED BY: Holly Jensen, Director Department of Motor Vehicles
Must the original of the security agreement or similar instrument be presented before a lien is noted on the title?
No, a copy may be used to the same extent as an original unless a genuine question of authenticity is raised.
Neb.Rev.Stat. § 60-110 does not specifically require that original be presented to perfect a lien. It states in pertinent part:
The holder of a security agreement, trust receipt, conditional contract or similar instrument, upon presentation of such instrument to the clerk of the county where such certificate of title was issued together with the certificate of title and the fee prescribed by sections 60-102 to 60-117, may have a notation of such lien made on the face of such certificate of title.
Although there are no statutes or case law that directly address this issue we find that Neb.Rev.Stat. § 27-1001 (Reissue 1985) permits certain types of copies and reproductions to be used as evidence in court. The presumption that a copy is as good as the original should only be overcome where a genuine question is raised as to the authenticity of the original Neb.Rev.Stat. § 27-1003 (Reissue 1985). Any obvious evidence alteration to the document would constitute a genuine question. In circumstances where a question of authenticity arises both the original and the copy must be equally available before the lien could be noted on the title.
Therefore, we are of the opinion that the intent of the law is to allow copies of security agreements or similar instruments the same weight and authority as the original.
Sincerely,
ROBERT M. SPIRE Attorney General
Yvonne E. Gates Assistant Attorney General